DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/22/2021 have been entered.  Claims 15-24 and 27 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous 35 U.S.C. §112 (b) rejection set forth in the Final office action mailed on 01/22/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 03/22/2021, with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and are persuasive.  
Examiner’s Statement of Reason for Allowance
Claims 15-24 and 27 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claim 24 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations: “a pump operable to pump the irrigating liquid from the reservoir to the catheter, with the pump and the valve system configured to selectively: pump the irrigating liquid into the expandable retention element; pump the irrigating liquid out of the catheter for irrigation of one of the rectum and the stoma; and withdraw the irrigating liquid from the expandable retention element and return the irrigating liquid withdrawn from the expandable retention element to the reservoir” of claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.